Statement by the President of the European Parliament's delegation to the Conciliation Committee - Novel foods (debate)
The next item is the debate on the statement by the President of the European Parliament's delegation to the Conciliation Committee - novel foods.
Conciliation procedure regarding the amendment of Regulation (EC) No 1331/2008 and the repeal of Regulation (EC) No 258/97 and Commission Regulation (EC) No 1852/2001 on novel foods.
Madam President, Commissioner, ladies and gentlemen, we are disappointed that it has not been possible to reach agreement on the Novel Foods Regulation and that therefore, it is not possible to guarantee adequate information for consumers on the foods that we eat or to ensure that Europe has clear, strict rules on foods from cloned animals.
What I have said is not meant to be controversial: it is not Parliament's fault. If we have been unable to regulate cloning - one of the main sticking points in these negotiations - it is because the governments have not shown enough willingness. However - and I address this point to the governments and the Commission - food safety and information on the products that reach our tables are basic principles of the European Union. Everybody says so, but then we have to act accordingly, or else it becomes a slogan that consumers do not believe.
When these issues are being discussed, Parliament is not prepared to look the other way and content itself with the kind of general reassurances that the Council provided during the negotiations. On such a sensitive and serious food safety issue, it is not acceptable just to dab on a touch of face powder to look good to the consumers. Parliament was calling for a credible solution: the labelling of all foodstuffs derived from cloned animals and their offspring. That really would have been a step in the right direction.
I would like to make another remark on a more general level: the governments continue to think that it is their prerogative to make all decisions. It is still not clear to them that there is an institution - the European Parliament - which codecides. We are directly elected by the citizens and we are determined to enforce our rights. I invite the governments to read the Treaty of Lisbon carefully, because I am sure they have not paid attention to all parts of it.
I would like now to appeal to the Commission and to Commissioner Dalli, whose conduct during the negotiations was admirable, although perhaps the Commission did not explain his role in conciliating the positions. Commissioner, I invite you to table a proposal on cloning as soon as possible in order to regulate the sector effectively once and for all. That is what the people of Europe are calling for and what Parliament is calling for as well.
I would also like to acknowledge the Hungarian Presidency - which inherited this thorny problem only in the final stage of the procedure - for having made every possible effort to make up for lost time. I thank all the Hungarian Presidency representatives for that. I know they do not deserve any blame at all, which is due instead to the stalemate that occurred within the Council between the different national government positions.
Lastly, I would like to thank the rapporteur, who was magnificent: highly passionate, enthusiastic and competent. She has followed this dossier with a love that really does credit to her, and I believe all of us owe her a huge vote of thanks, as we also do to the whole delegation from Parliament, all our fellow Members, the chair of the Committee on the Environment, Public Health and Food Safety, and everyone else.
We all worked together day and night to achieve a goal. We were not successful, but the questions have been raised and I am sure that, if Commissioner Dalli is true to his word, we will be able to find a way again to provide ourselves with good regulations on cloning and novel foods.
Thank you, Mr Pittella, not least for the enthusiasm with which you made your statement.
I will now give the floor to Mrs Győri to respond on behalf of the Council, although I understand that you have lost your voice, so a representative will be speaking on your behalf.
I invite you to take the floor on behalf of the Council.
Madam President, Commissioner, honourable Members, today's debate is a good occasion for me to present the Presidency's observations on the recently held conciliation on the proposal for a regulation on novel foods. It is also an excellent opportunity for the Presidency to learn Parliament's opinion on this important issue.
Our European institutions have suffered a major collective failure. There is no other course but to learn from this experience in a constructive manner based on professional criteria. It is in this spirit that I turn to you today. I have come not only to speak but also to listen to you.
I would like to begin by emphasising that the Presidency genuinely regrets that your institution and ours, the Council, were unable to reach agreement. This is all the more true because both the Presidency and the Council attributed great importance to this proposal. This was an unrivalled opportunity for us to update the European Union regulation in an area which directly affects us all: food. There was a real chance for the European Union to show how it contributes in a tangible manner to making the lives of European citizens better. The proposed regulation would have been a particularly good means of answering disputed questions on food from cloned animals by tightening the provisions of the 1997 regulation. The 1997 regulation provides that such food products can only be marketed after an authorisation procedure. In contrast, as a result of the recent conciliation procedure, a clear, albeit temporary, agreement was reached. All parties agreed that the marketing of food from cloned animals must be completely prohibited. Furthermore, this ban would have come into effect immediately after the regulation entered into force. If the conciliation had been successful, we could now be jointly welcoming an imminent ban on the marketing of food from cloned animals. This prohibition could have entered into force as early as the end of this month. Unfortunately, this was not to be. In the light of the failed negotiations, we may be apt to blame each other. At the same time, it is our common interest and duty not to give in to this inclination but to seek a solution together. Although the conciliation procedure has come to an end, the needs and expectations of European consumers have not altered at all, and therefore I am pleased to note that we have another chance to make progress. It is up to us to restart this process as soon and as effectively as possible. We must do our utmost especially to ensure that what we have agreed in the negotiations to date is not lost.
At third reading, we have reached the point where, in principle, we have agreed on an immediate ban on food from cloned animals. We must not allow this agreement in principle to be lost. Likewise, we must protect the major advance made in relation to engineered nanomaterials and traditional food from third countries as well as similar, important issues. I believe that what we eat is important to all of us, and the kind of nourishment our children and grandchildren grow up on is even more important. I would like to take this opportunity of thanking the Commissioner and his organisational units for the hard work they have done over the last few months. I also welcome the fact that the Commission - as it has unofficially informed us - is working on drafting a new proposal at an accelerated pace, striving to preserve as many elements of the provisional agreement reached during the recent negotiations as possible in the new legislative proposal. The Presidency guarantees its support to both the Commission and Parliament, and hopes that an opportunity to adopt this new proposal will arise as soon as possible.
Madam President, honourable Members, we are aware that the Commission has little room for manoeuvre. After all, it is the task of the Council and Parliament as the two colegislators to find a solution which satisfies the needs and expectations of European citizens through joint efforts. In the light of all this, I look forward to your views with truly great interest.